Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action on the merits. Claims 1-10 are currently pending and
addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (Patent no. US 11,111,743 B2) in view of Kubota (Patent no. WO 2021157088 A1)
Ross disclose a process for separating solids comprising:
introducing inert gas into an enclosure (402);
introducing a mixture through an inlet (711) on the top of the enclosure;
segregating the mixture using a plurality of fine screens (403) within the enclosure;
maintaining an inert gas environment around material during the separating process, see column 2 line 63 through column 3 line 3;
conveying inert gas and separated materials to at least one outlet (407).

Ross does not disclose breaking down separated material into a powder for disposal via incineration.
Kubota teaches a fine powder crusher for breaking down material that is later incinerated for disposal or repurposing. See attached reference and machine translation.
Regarding Claim 1, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply crushing material into powder and disposal via incineration taught by Kubota to the separation device taught by Ross because the powder crusher and incinerator can break down material into uniform size and subsequently incinerate it. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated breaking down and incinerating separated material fractions taught by Kubota into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the powder crusher and incinerator of Kubota would have produced the predictable results of breaking down the catalytic material into powder to prepare it for further processing or use.
Regarding Claim 2, the powder crusher of Kubota can be mounted within the enclosure of Ross to maintain an inert gas environment around the grinding of separated material. It would have been obvious at the time of filing to place the crusher taught by Kubota in the enclosure of Ross to keep the material from reacting while being ground up.
Regarding Claim 3, Ross further discloses introducing a mixture into the enclosure by conveying it from a container to an inlet of the enclosure.
Regarding Claim 4, Ross further discloses using nitrogen gas as the inert gas within the enclosure.
Regarding Claim 6, Ross further discloses various connection points for each of the plurality of screens for removing and configuring the screens in different embodiments or for transporting the separating device. The enclosure can then be transported to an industrial site.
Regarding Claim 7, Ross further discloses separating a mixture into different material fractions.
Regarding Claim 8, Ross further discloses exporting separated material fractions from the enclosure.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Kubota and in further view of Gao (Patent no. CN 214745777 U)
Ross and Kubota teach the claim limitations of Claim 1 as above. They do not teach incinerating the separated material in a cement kiln.
Gao teaches a method of destroying waste product comprising a cement kiln for incinerating material. See attached reference and machine translation.
Regarding Claim 5, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the incineration via cement kiln taught by Gao to the separating device taught by Ross for the purpose of incinerating separated material fractions. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated incineration via cement kiln of Gao into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the cement kiln taught by Gao would have produced the predictable results of incinerating oxidizable catalyst material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over multiple claims of copending applications No. 17/012,397 and 17/012,457. Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 or ‘457 application or use the device of the instant application without infringing on the others as they are related to the same device and its use.
17012521 
17012457
17012397
(Claim 1) Introducing inert gas into an enclosure
(Claim 1) Introducing inert gas into an enclosure
(Claim 1) An enclosure and inlet for introducing and containing inert gas  
Introducing a mixture into an enclosure
Introducing a mixture into an enclosure
An inlet for introducing a mixture into the enclosure
Separating the mixture within the enclosure
Separating the mixture within the enclosure using a plurality of stacked screens
A plurality of stacked screens for separating the mixture within the enclosure
Exporting separated material from the enclosure
Conveying separated material outside the enclosure
Outlets for conveying separated material outside the enclosure.
Grinding separated material into a powder for disposal via incineration
Disposing of separated material via incineration
(Claim 14) a grinder to break separated material down into powder
Maintaining an inert gas environment within the enclosure
(Claim 11) Maintaining an inert gas environment within the enclosure
(Claim 3) An inlet for inert gas to enable maintaining an inert gas environment within the enclosure
(Claim 3) Conveying the mixture from a refinement container into the enclosure
(Claim 4) Conveying the mixture in a closed conveyor into the enclosure
(Claim 6) A flow bin containing the mixture and a conveyor for transporting the mixture into the enclosure
(Claim 4) Inert gas is nitrogen
(Claim 3) Inert gas is nitrogen
(Claim 18) Inert gas tank contains nitrogen
(Claim 6) The enclosure is movable to enable moving to an industrial site

(Claim 13) Enclosure and screens are a portable unit to move to an industrial site.
(Claim 7) Separating materials within the mixture
(Claim 1) Separating materials within the mixture
(Claim 1) Stacked screens with increasing fineness to separate materials within the mixture
(Claim 8) Exporting separated materials from the enclosure
(Claim 1) Conveying classified materials outside of the enclosure
(Claim 1) Outlets associated with each screen for exporting classified material
(Claim 10) Exporting classified material separately
(Claim 1) Conveying classified material separately outside of the enclosure
(Claim 1) Outlets associated with each screen for exporting classified material separately


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if
rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the separating device taught by Ross (Patent no. US 11,111,743 B2) does not teach conveying classified materials outside the enclosure together as a single fraction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (Patent no. US 3948764 A) for a catalyst screening unit that uses motor vibration Fang (Patent no. US 20180221806 A1) for a purification apparatus utilizing stacked screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally
be reached M-F 8:00-5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. T. P/
Examiner, Art Unit 3655

/CHARLES A FOX/
Supervisory Patent Examiner, Art Unit 3655